Kupferman, J. P.,
dissents in part in a memorandum as follows:
The plaintiff-respondent impliedly sets forth a cause of action with respect to the purchase of an adjoining parcel of property for the sum of $500,000 in reliance upon the representations by the defendants-appellants that their property, the larger parcel, would also be sold to the plaintiff. Although not specifically pleaded as a separate cause of action, the plaintiff should be given leave to, and can in any event, still sue on that ground. That claim is strictly for monetary damages, and therefore there is no need for lis pendens.